DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone message from John Merecki on 6/28/2022.
The application has been amended as follows: cancel claims 15-20.
Allowable Subject Matter
Claims 1, 4, 5, 6, 8, 9, 10, 12, 13 and 14 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest, singularly or in combination, at least an integrated circuit product comprising a first transistor with a first source/drain contact structure that has an insulating source/drain cap contacting its top surface; a second transistor with a first gate structure; a gate-to-source-drain (GSD) contact structure that physically contacts both a top surface and a side surface of the first source/drain contact structure and which contacts an entirety of an upper surface of the first gate structure; a third transistor with a second gate structure; a gate contact structure (GC) which is conductively coupled to the second gate structure, wherein an upper surface of the GSD and GC structures are both at a first level that is above an upper surface of the insulating source/drain cap; a first conductive line which is vertically above both the GSD and GC structures, wherein the first conductive line is conductively coupled to the GC structure by a first conductive contact structure; and an insulating material which is vertically between and physically separating the first conductive line from an entirety of the GSD structure as required in claim 1.  The prior art does teach, in combination, a device with both a GSD structure and a GC structure, but does not teach a device wherein a single conductive line extends above both the GSD structure and the GC structure and is entirely separated from the GSD structure by an insulating material.  This represents the main difference between the device of claim 1 and the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/
Examiner, Art Unit 2811 

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811